                   Case 1:19-cv-08324-DLC Document 45-3 Filed 12/23/20 Page 1 of 2

                                            UNITED STATES MEDICAL LICENSING EXAMINATION ®

                                                                       STEP 3 SCORE REPORT
                                                       This score report is provided for the use of the examinee.
                                  Third-party users of USMLE information are advised to rely solely on official USMLE transcripts.



Al-Shweiki, Sameer Awni
USMLE ID:           0-832-456-8                                                              Test Date: January 15, 2014



    The USMLE is a single examination program consisting of three Steps designed to assess an examinee's
    understanding of and ability to apply concepts and principles that are important in health and disease and that
    constitute the basis of safe and effective patient care. Step 3 is designed to assess whether an examinee possesses the
    medical knowledge and understanding of biomedical and clinical science essential for the unsupervised practice of
    medicine, with emphasis on patient management in ambulatory settings. The inclusion of Step 3 in the USMLE
    sequence is intended to provide a final assessment of physicians assuming independent responsibility for delivering
    general medical care. Results of the examination are reported to medical licensing authorities in the United States and
    its territories for use in granting an initial license to practice medicine. This score§ represents your result for the
    administration of Step 3 on the test date shown above.



                           This result is based on the minimum passing score recommended by USMLE for Step 3.
       PASS                Individual licensing authorities may accept the USMLE-recommended pass/fail result or may
                           establish a different passing score for their own jurisdictions.




                           This score is determined by your overall performance on Step 3. For recent administrations, the
                           mean and standard deviation for first-time examinees from U.S. and Canadian medical schools
       241                 are approximately 221 and 17, respectively, with most scores falling between 140 and 260. A
                           score of 190 is recommended by USMLE to pass Step 3. The standard error of measurement
                           (SEM) for this scale is approximately six points.




§
 Effective April 1, 2013, test results are reported on a three-digit scale only. Test results reported as passing represent an exam score of 75 or
higher on a two-digit scoring scale.


 Your score is influenced both by your general understanding of clinical medicine and by the specific set of items selected for this Step 3
examination. The Standard Error of Measurement (SEM) provides an index of the variation in scores that would be expected to occur if an
examinee were tested repeatedly using different sets of items covering similar content.
                    Case 1:19-cv-08324-DLC Document 45-3 Filed 12/23/20 Page 2 of 2
                                    INFORMATION PROVIDED FOR EXAMINEE USE ONLY
                           The Performance Profile below is provided solely for the benefit of the examinee.
      These profiles are developed as assessment tools for examinees only and will not be reported or verified to any third party.
                                               USMLE STEP 3 PERFORMANCE PROFILE
                                                                         Lower                      Borderline                                         Higher
                                                                         Performance                Performance                                   Performance

 CLINICAL ENCOUNTERS
  Initial Work-ups                                                                                                     xxxxxxxxxxx
  Continuing Care                                                                                                   xxxxxxxxxxx
  Urgent Care                                                                                                          xxxxxxxxxxxxx
 PHYSICIAN TASKS
  History/Physical/Diagnostic Studies                                                                       xxxxxxxxxxxxx
  Diagnosis/Prognosis                                                                                       xxxxxxxxxxxxxxx
  Health Maintenance/Systems/Legal & Ethical                                                        xxxxxxxxxxxxxxxxx
  Clinical Intervention                                                                                    xxxxxxxxxxxxx
  Clinical Therapeutics                                                                                        xxxxxxxxxxxxxxx
  Applying Scientific Concepts                                                                                   xxxxxxxxxxxxxxx
 CLINICAL SETTINGS
  Office/Health Center                                                                                                xxxxxxxxx
  In-patient Facilities                                                                                                  xxxxxxxxxxxxxxx
  Emergency Department                                                                                                     xxxxxxxxxxxxx
 DISORDERS BY ORGAN SYSTEM
  Nervous System & Special Senses                                                                           xxxxxxxxxxxxxxx
  Cardiovascular                                                                                              xxxxxxxxxxxxxxx
  Neoplasms & Blood                                                                                        xxxxxxxxxxxxxxxxx
  Respiratory                                                                                                    xxxxxxxxxxxxxxxxx
  Nutritional, Digestive & Endocrine                                                                             xxxxxxxxxxxxxxx
  Behavioral/Emotional                                                                                  xxxxxxxxxxxxxxx
  Musculoskeletal & Skin/Subcutaneous                                                                       xxxxxxxxxxxxxxx
  Female Reproductive                                                                                          xxxxxxxxxxxxxxx
  Renal, Urinary & Male Reproductive                                                                    xxxxxxxxxxxxxxxxxxx
  Infectious & Immune                                                                                           xxxxxxxxxxxxxxx
 PATIENT AGE
  Neonatal/Preschool (Birth-5 yrs)                                                                            xxxxxxxxxxxxxxx
  School-age/Adolescent (6-17 yrs)                                                                        xxxxxxxxxxxxxxx
  Young Adult/Middle-aged Adult (18-54 yrs)                                                                       xxxxxxxxxxx
  Older Adult (55-74 yrs)                                                                                       xxxxxxxxxxxxx
  Elderly (Older than 74 yrs)                                                                           xxxxxxxxxxxxxxx

  COMPUTER-BASED CASE SIMULATIONS                                                                                                 xxxxxxxxxxxxx*

The above Performance Profile is provided to aid in self-assessment. The shaded area defines a borderline level of performance for each content area; borderline
performance is comparable to HIGH FAIL / LOW PASS on the total test.

Performance bands indicate areas of relative strength and weakness. Some bands are wider than others. The width of a performance band reflects the precision of
measurement: narrower bands indicate greater precision. The band width for a given content area is the same for all examinees. An asterisk indicates that your
performance band extends beyond the displayed portion of the scale. Small differences in the location of bands should not be over interpreted. If two
bands overlap, the performance in the associated areas should be interpreted as similar.

Descriptions of the topics covered in these content areas can be found in the informational materials for USMLE Step 3. Performance on the Computer-based Case
Simulation portion of Step 3 is reflected in the last profile. All other profiles are based upon performance in the multiple-choice question sections.
